        Case 2:18-cv-00244-RWS Document 53 Filed 08/28/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION


 TAUSHA GRESHAM,
                      Plaintiff,                    CIVIL ACTION FILE
 vs.                                                NO.2:18-cv-00244-RWS-JCF
 BARROW COUNTY SCHOOL
 DISTRICT,
                      Defendant.


                                    JUDGMENT

       This action having come before the court, Honorable Richard W. Story, Senior

United States District Judge, for consideration the Magistrate Judge's Report and

Recommendation as to Defendants' Motion for Summary Judgment, and the court having

granted said motion, it is

       Ordered and Adjudged that the Plaintiff take nothing; that the defendant recover

its costs of this action and the action be, and the same hereby, is dismissed with

prejudice.

       Dated at Gainesville, Georgia, this 28th day of August, 2020.


                                                       JAMES N. HATTEN
                                                       CLERK OF COURT


Prepared, Filed, and Entered                     By:   s/Shane Gazaway
in the Clerk's Office                                  Deputy Clerk
  August 28, 2020
James N. Hatten
Clerk of Court

By: s/Shane Gazaway
      Deputy Clerk
